DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20070023577, hereinafter referred to as Jones, in view of US20080107547, hereinafter referred to as Kaminski, further in view of US20120304856, hereinafter referred to as Kanetsuki.
Referring to claim 1, Jones teaches in figure 5 an inerting system (inerting gas generating system for aircraft; abstract),

the air separation module comprises an outlet for oxygen-enriched gas and an outlet for inerting gas (outlet for oxygen enriched gas OEA and outlet for inerting gas NEA), wherein
the air separation module comprises gas permeation membranes (hollow fiber membrane separators; [0041]), and 
the inerting gas outlet is connected to a turbine (NEA leads to the turbine 112);
wherein the turbine is mechanically coupled to an electric motor rotating the compressor, thus forming a turbocompressor (figure 5 shows that the turbine is connected to the compressor by a shaft that rotates forming a turbocharger [0041]; turbocharge can be fitted with a coaxial boost motor that can be powered by electrical or other means; [0046]).
Jones does not explicitly state the membrane is resistant to a temperature greater than or equal to 100ºC. 
Kanetsuki teaches in the abstract and [0226] a gas separation membrane that is meant to be used for temperatures in the range of 80-300C.

Jones and Kanetsuki do not explicitly teach air circuit comprises, at the outlet of the compressor, a compressed air bypass conduit in which the electric motor is arranged, the bypass conduit comprises a portion of section sized for reducing pressure.
Kaminski teaches the air circuit comprises, at the outlet of the compressor, a compressed air bypass conduit in which the electric motor is arranged (compressor 110 sends air through to 108. There is also a bypass that can bypass gas treatment device 104 and cooler 106 [0036]);
the bypass conduit comprises a portion of section sized for reducing pressure (valve 306 can be open or closed as taught in [0037] which would change the size of the bypass conduit). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a bypass conduit for the motor of Jones and Kanetsuki as taught by Kaminski as Kaminski teaches that 
Referring to the limitation “for reducing pressure and cooling the compressed air downstream from the electric motor in order to cool the electric motor,” this is considered intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
	Referring to the limitations “for aircraft,” “for releasing pressure and cooling the inerting gas,” and “for reducing pressure and cooling the compressed air downstream from the electric motor in order to cool the electric motor” are considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 2, Kanetsuki teaches the gas permeation membranes are resistant to a temperature greater than or equal to 140ºC ([0226] teaches 80-300C).
Referring to claim 8, Kaminski teaches the bypass conduit opens near the oxygen-enriched gas outlet in order to be mixed therewith (if the 
Referring to claim 10, Jones, Kaminski, and Kanetsuki teaches a method for generation of inerting gas in an aircraft implementing the inerting system according to claim 1 (Jones abstract), wherein said method comprises the steps of: 
- Feeding the inerting system gas circuit with air (engine bleed air 12 of Jones); 
- Compressing the air by means of a compressor (bleed air 12 leads to compressor 110 then to ASM 18 of Jones); 
- Circulating compressed air directly through gas permeation membranes resistant to a temperature greater than or equal to 100°C for depleting the air of oxygen and generating an inerting gas (hollow fiber membrane separators are taught by Jones in [0041]; Kanetsuki teaches in the abstract and [0226] a gas separation membrane that is meant to be used for temperatures in the range of 80-300C); and 
- Releasing the pressure on the inerting gas by means of a turbine for generating a low temperature inerting gas (flowing NEA through turbine 112 reduces NEA pressure and temperature; [0044] of Jones).
.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
Applicant’s argument:
Applicant argues in pages 5-7 of the remarks that the prior arts do not teach the invention of claim 1 as Kaminski does not teach the bypass air conduit is at an outlet of the compressor. Kaminski also does not teach the valve having a partially open state so that the air bypass conduit includes a sized section for reducing the pressure and cooling of a motor. It would not have been obvious to use a bypass air conduit at an outlet of the compressor, in which the electric motor is arranged, and comprising a portion of section sized for reducing pressure and cooling compressed air upstream from the electric motor in order to cool the electric motor. 
Examiner’s response:

.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., portion for reducing pressure and cooling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Referring to the argument that the bypass does not include a sized section, Examiner responds that the limitation of claim 1 just states that the portion is “sized” along with an intended usage limitation of “reducing pressure and cooling.” Therefore under the broadest reasonable interpretation, the size of the prior art’s bypass can be considered to be sized for this, and since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        01/27/2021